Citation Nr: 0002832	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether medical expenses allegedly incurred between January 1 
and December 31, 1995 should be excluded from the veteran's 
countable 1995 calendar year income for purposes of 
determining his entitlement to payment of Department of 
Veterans Affairs improved pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



REMAND

The veteran had active service from November 1951 to October 
1959.  In his May 1996 Medical Expense Report (VA Form 21-
8416), the veteran listed his family's medical and dental 
expenses for calendar year 1995 and the providers thereof.  
He did not submit either the exact dates or the corresponding 
receipts for his payment of the reported expenses.  In June 
1996, the San Juan, Puerto Rico, Regional Office (RO) 
requested that the veteran provide the dates on which he paid 
the reported expenses and receipts reflecting such payments.  
The veteran did not respond to the RO's request.  

In his January 2000 Written Brief Presentation, the national 
accredited representative advances that the veteran may have 
abandoned his appeal.  The Board notes that the veteran has 
not expressly stated that he wished to abandon the instant 
appeal.  Accordingly, this case is REMANDED for the following 
action:  

1.  The veteran and representative are 
informed that there was a duty to submit 
an adequate and timely appeal.  The 
parties are hereby given an opportunity 
to address why the appeal should not be 
dismissed for lack of an adequate appeal.  

2.  If the veteran wishes to continue his 
appeal, he should provide the dates of 
his payment of the medical and dental 
expenses reported on his May 1996 Medical 
Expense Report (VA Form 21-8416) and the 
receipts corresponding to such payments.  
The veteran should contact the providing 
physicians, dentists, and pharmacies for 
assistance in obtaining the requested 
information.  The parties are informed 
that the VA is seeking records of payment 
made in 1995.

3.  The Board reserves the right to 
dismiss any appeal that is either 
untimely or inadequate. 

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

